BROWN, Chief Judge,
concurring.
1 plaintiffs attorney in brief emphasized that the excerpts used to attack plaintiffs credibility are “really more relevant to the issue of causation.” That is, to the second part of the WCJ’s opinion that “plaintiff has failed to prove that his preexisting condition was exacerbated by the alleged accident of June 8, 2008.” The first part of the opinion is that there was no accident.
This court now finds that one misstatement of fact was manifestly erroneous. If so, we should review the case de novo rather than remand for the trial court to reevaluate its opinion that an accident occurred. In order to move forward on this case, I have concurred.